Case 18-30458-ABA   Doc 15-2 Filed 05/24/19 Entered 05/24/19 13:41:15   Desc
                    Exhibit Loan Documents Page 1 of 48
Case 18-30458-ABA   Doc 15-2 Filed 05/24/19 Entered 05/24/19 13:41:15   Desc
                    Exhibit Loan Documents Page 2 of 48
Case 18-30458-ABA   Doc 15-2 Filed 05/24/19 Entered 05/24/19 13:41:15   Desc
                    Exhibit Loan Documents Page 3 of 48
Case 18-30458-ABA   Doc 15-2 Filed 05/24/19 Entered 05/24/19 13:41:15   Desc
                    Exhibit Loan Documents Page 4 of 48
Case 18-30458-ABA   Doc 15-2 Filed 05/24/19 Entered 05/24/19 13:41:15   Desc
                    Exhibit Loan Documents Page 5 of 48
Case 18-30458-ABA   Doc 15-2 Filed 05/24/19 Entered 05/24/19 13:41:15   Desc
                    Exhibit Loan Documents Page 6 of 48
Case 18-30458-ABA   Doc 15-2 Filed 05/24/19 Entered 05/24/19 13:41:15   Desc
                    Exhibit Loan Documents Page 7 of 48
Case 18-30458-ABA   Doc 15-2 Filed 05/24/19 Entered 05/24/19 13:41:15   Desc
                    Exhibit Loan Documents Page 8 of 48
Case 18-30458-ABA   Doc 15-2 Filed 05/24/19 Entered 05/24/19 13:41:15   Desc
                    Exhibit Loan Documents Page 9 of 48
Case 18-30458-ABA   Doc 15-2 Filed 05/24/19 Entered 05/24/19 13:41:15   Desc
                    Exhibit Loan Documents Page 10 of 48
Case 18-30458-ABA   Doc 15-2 Filed 05/24/19 Entered 05/24/19 13:41:15   Desc
                    Exhibit Loan Documents Page 11 of 48
Case 18-30458-ABA   Doc 15-2 Filed 05/24/19 Entered 05/24/19 13:41:15   Desc
                    Exhibit Loan Documents Page 12 of 48
Case 18-30458-ABA   Doc 15-2 Filed 05/24/19 Entered 05/24/19 13:41:15   Desc
                    Exhibit Loan Documents Page 13 of 48
Case 18-30458-ABA   Doc 15-2 Filed 05/24/19 Entered 05/24/19 13:41:15   Desc
                    Exhibit Loan Documents Page 14 of 48
Case 18-30458-ABA   Doc 15-2 Filed 05/24/19 Entered 05/24/19 13:41:15   Desc
                    Exhibit Loan Documents Page 15 of 48
Case 18-30458-ABA   Doc 15-2 Filed 05/24/19 Entered 05/24/19 13:41:15   Desc
                    Exhibit Loan Documents Page 16 of 48
Case 18-30458-ABA   Doc 15-2 Filed 05/24/19 Entered 05/24/19 13:41:15   Desc
                    Exhibit Loan Documents Page 17 of 48
Case 18-30458-ABA   Doc 15-2 Filed 05/24/19 Entered 05/24/19 13:41:15   Desc
                    Exhibit Loan Documents Page 18 of 48
Case 18-30458-ABA   Doc 15-2 Filed 05/24/19 Entered 05/24/19 13:41:15   Desc
                    Exhibit Loan Documents Page 19 of 48
Case 18-30458-ABA   Doc 15-2 Filed 05/24/19 Entered 05/24/19 13:41:15   Desc
                    Exhibit Loan Documents Page 20 of 48
Case 18-30458-ABA   Doc 15-2 Filed 05/24/19 Entered 05/24/19 13:41:15   Desc
                    Exhibit Loan Documents Page 21 of 48
Case 18-30458-ABA   Doc 15-2 Filed 05/24/19 Entered 05/24/19 13:41:15   Desc
                    Exhibit Loan Documents Page 22 of 48
Case 18-30458-ABA   Doc 15-2 Filed 05/24/19 Entered 05/24/19 13:41:15   Desc
                    Exhibit Loan Documents Page 23 of 48
Case 18-30458-ABA   Doc 15-2 Filed 05/24/19 Entered 05/24/19 13:41:15   Desc
                    Exhibit Loan Documents Page 24 of 48
Case 18-30458-ABA   Doc 15-2 Filed 05/24/19 Entered 05/24/19 13:41:15   Desc
                    Exhibit Loan Documents Page 25 of 48
Case 18-30458-ABA   Doc 15-2 Filed 05/24/19 Entered 05/24/19 13:41:15   Desc
                    Exhibit Loan Documents Page 26 of 48
Case 18-30458-ABA   Doc 15-2 Filed 05/24/19 Entered 05/24/19 13:41:15   Desc
                    Exhibit Loan Documents Page 27 of 48
Case 18-30458-ABA   Doc 15-2 Filed 05/24/19 Entered 05/24/19 13:41:15   Desc
                    Exhibit Loan Documents Page 28 of 48
Case 18-30458-ABA   Doc 15-2 Filed 05/24/19 Entered 05/24/19 13:41:15   Desc
                    Exhibit Loan Documents Page 29 of 48
Case 18-30458-ABA   Doc 15-2 Filed 05/24/19 Entered 05/24/19 13:41:15   Desc
                    Exhibit Loan Documents Page 30 of 48
Case 18-30458-ABA   Doc 15-2 Filed 05/24/19 Entered 05/24/19 13:41:15   Desc
                    Exhibit Loan Documents Page 31 of 48
Case 18-30458-ABA   Doc 15-2 Filed 05/24/19 Entered 05/24/19 13:41:15   Desc
                    Exhibit Loan Documents Page 32 of 48
Case 18-30458-ABA   Doc 15-2 Filed 05/24/19 Entered 05/24/19 13:41:15   Desc
                    Exhibit Loan Documents Page 33 of 48
Case 18-30458-ABA   Doc 15-2 Filed 05/24/19 Entered 05/24/19 13:41:15   Desc
                    Exhibit Loan Documents Page 34 of 48
Case 18-30458-ABA   Doc 15-2 Filed 05/24/19 Entered 05/24/19 13:41:15   Desc
                    Exhibit Loan Documents Page 35 of 48
Case 18-30458-ABA   Doc 15-2 Filed 05/24/19 Entered 05/24/19 13:41:15   Desc
                    Exhibit Loan Documents Page 36 of 48
Case 18-30458-ABA   Doc 15-2 Filed 05/24/19 Entered 05/24/19 13:41:15   Desc
                    Exhibit Loan Documents Page 37 of 48
Case 18-30458-ABA   Doc 15-2 Filed 05/24/19 Entered 05/24/19 13:41:15   Desc
                    Exhibit Loan Documents Page 38 of 48
Case 18-30458-ABA   Doc 15-2 Filed 05/24/19 Entered 05/24/19 13:41:15   Desc
                    Exhibit Loan Documents Page 39 of 48
Case 18-30458-ABA   Doc 15-2 Filed 05/24/19 Entered 05/24/19 13:41:15   Desc
                    Exhibit Loan Documents Page 40 of 48
Case 18-30458-ABA   Doc 15-2 Filed 05/24/19 Entered 05/24/19 13:41:15   Desc
                    Exhibit Loan Documents Page 41 of 48
Case 18-30458-ABA   Doc 15-2 Filed 05/24/19 Entered 05/24/19 13:41:15   Desc
                    Exhibit Loan Documents Page 42 of 48
Case 18-30458-ABA   Doc 15-2 Filed 05/24/19 Entered 05/24/19 13:41:15   Desc
                    Exhibit Loan Documents Page 43 of 48
Case 18-30458-ABA   Doc 15-2 Filed 05/24/19 Entered 05/24/19 13:41:15   Desc
                    Exhibit Loan Documents Page 44 of 48
Case 18-30458-ABA   Doc 15-2 Filed 05/24/19 Entered 05/24/19 13:41:15   Desc
                    Exhibit Loan Documents Page 45 of 48
Case 18-30458-ABA   Doc 15-2 Filed 05/24/19 Entered 05/24/19 13:41:15   Desc
                    Exhibit Loan Documents Page 46 of 48
Case 18-30458-ABA   Doc 15-2 Filed 05/24/19 Entered 05/24/19 13:41:15   Desc
                    Exhibit Loan Documents Page 47 of 48
Case 18-30458-ABA   Doc 15-2 Filed 05/24/19 Entered 05/24/19 13:41:15   Desc
                    Exhibit Loan Documents Page 48 of 48
